Title: To Thomas Jefferson from John Wrenshall, 7 August 1807
From: Wrenshall, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Pittsburgh August 7th. 1807
                        
                        By an act passed at the last session of Congress “annexing certain shores & waters to the district of
                            mississippi &c”, it is enacted that a Surveyor shall be appointed for certain towns & places, amongst which
                            Pittsburgh is enumerated.
                        We the undersigned, democratic republicans of that borough, do reccommend our fellow Citizen, Wm. Gazzam as a
                            suitable person for the office of Surveyor, a man of integrity, attatched to the present administration of our government,
                            & to the republican institutions of our Country.
                        We have been induced to make this application, from the peculiar situation in which the Republicans of this
                            town are placed. Offices of honor & trust are almost exclusively in the hands of those opposed to the present
                            Executive, & the influence given to them thereby, is exerted against the cause of Republicanism. The distance at
                            which our Representative to Congress, Mr Saml Smith resides from this place, puts it of our power to communicate in time,
                            with him on the Subject.
                        We are very respectfully, Sir, Your fellow Citizens
                        
                            John Wrenshall
                            
                            
                                and 12 other signatures
                            
                        
                    